Name: Commission Regulation (EEC) No 724/78 of 10 April 1978 amending Regulation (EEC) No 679/77 and fixing the coefficients for the 1978 financial year
 Type: Regulation
 Subject Matter: monetary economics;  budget;  economic analysis; NA;  agricultural policy
 Date Published: nan

 11 . 4 . 78 Official Journal of the European Communities No L 98 / 9 COMMISSION REGULATION (EEC) No 724/78 of 10 April 1978 amending Regulation (EEC) No 679/77 and fixing the coefficients for the 1978 financial year HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 474/77 of 8 March 1977 on the use of a separate heading in the Communities ' budget for the financial effect of the different conversion rates applied for measures financed by the Guarantee Section of the EAGGF ('), and in particular Article 1 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 474/77 , Commission Regulation (EEC) No 679 /77 of 31 March 1977 on the method and detailed rules of application for the use of a separate heading in the Communities' budget for the financial effect of the different conversion rates applied for measures financed by the Guarantee Section of the EAGGF ( 2 ) fixed the said method and detailed rules of application and the coefficients applicable for the 1977 financial year ; Whereas the budget also provides for the 1978 finan ­ cial year for the use of a separate heading for the said financial effect ; whereas the coefficients applicable for the 1978 financial year should therefore be fixed ; Whereas in the detailed rules of application account must be taken of the amendments made to the 1978 budget headings ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee , Article 1 Article 1 ( 1 ) of Regulation ( EEC) No 679 /77 is hereby amended to read as follows : ' 1 . The expenditure to be entered under Titles 6 and 7 of the budget and also under the budget headings for monetary compensatory amounts and accession compensatory amounts shall be calcu ­ lated by applying coefficients to the expenditure declared by the Member States .' Article 2 The coefficients applicable for the 1978 financial year are laid down in the Annex hereto . The coefficients may be revised , in particular where the representative rates are changed during the finan ­ cial year . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply in respect of expenditure incurred from the beginning of the 1978 financial year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 April 1978 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 64, 10 . 3 . 1977, p. 2 . (2 ) OJ No L 84, 1 . 4 . 1977, p. 45. No L 98 / 10 Official Journal of the European Communities 11 . 4 . 78 ANNEX Coefficients referred to in Article 2 and applicable for the 1978 financial year for expenditure on aid for olive oil and premiums for the birth of calves for other expenditure French franc Danish krone Pound sterling Italian lira Irish pound Belgian franc Luxembourg franc German mark Dutch guilder 0.16822 0.11673 1 -65030 0.001103 0.000944 1.35190 0-02026 0.02026 0.29303 0.29388